Title: Enclosure VIII: Henry Martin to Sydney, 19 November 1784
From: Martin, Henry
To: Townshend, Thomas, first Viscount (Sydney)


Enclosure VIIIHenry Martin to Sydney

My Lord
New street Bishop Gate StreetNovemr. 19th. 1784

Encouraged by your politeness and attention I cannot forego the inclination I feel once more to address Your Lordship on the case of Mr. McClanachan. I take this liberty upon the presumption that both Your Lordship and the law officers of the Crown have misapprehended my meaning in the application I have had the honour to make to you. I did not think my Lord that by the present laws of the land releif could be afforded Mr. McClanachan but by the means explained to me in the paper containing the opinion of the Crown lawyers, the meaning implied in my second letter to your Lordship and which I will now state more fully and to which I beg your Lordships attention is that full provision is made in the definitive treaty of peace to prevent the institution of any action at law against a citizen of America for property taken during the war and therefore if the laws of the land are not competent to afford  the releif solemnly engaged by the definitive treaty then some Act of government will be expected by America to render the proposed releif effectual. It was this consideration that gave me confidence to trouble Your Lordship. By the 6th. Article of the definitive treaty it is agreed that no prosecutions shall be [“]commenced against any person or persons for or by reason of the part which he or they may have taken in the present war and that no person shall on that account suffer any future loss or damage either in his person liberty or property.” Now my Lord from these words the citizens of America consider they have an undoubted right to claim Your protection against an arrest upon mesne process for property taken during the war which they are not by any means accountable for or otherwise the definitive treaty of peace is not faithfully adhered to. I find that I was too sanguine in my expectation of the case of Mr. McClanachan for instead of the suit being dismissed he has been obliged to put in special bail and is put upon proof to shew that the prize taken by his privateer has been legally condemned in America so that beside the Extra expences of his ship now ready to sail and loss of time he is liable to be put to the expence of two or three hundred pounds without the least probability of ever being reimbursed one shilling.
In two points of view an arrest upon mesne process is a great grievance, the one a similar case with that of Mr. McClanachan’s where the party who commences an action is worth nothing, the other where the person arrested proves friendless when pains and penalties are too frequently exercised with impunity and if my Lord it is agreed the provision is made in the definitive treaty under such and such circumstances against this grievance in favour of the citizens of America will they not in consequence when here expect your protection.
I will next beg leave to speak in respect to the continuation of the Act of the Assembly of Virginia mentioned in my second letter as well as to the late decision by the Judicial Authority at New York which Your Lordship was pleased to inform me of and in extenuation thereof inform You that all America consider the treaty of peace violated by Great Britain in the detention and sale of negroes at New York after the provisional Articles were agreed upon.
No other argument was offered in the Assembly of Virginia nor could have been offered with success but this as a reason why the act should be continued for a time. The same reason may have operated upon the Judicial Authority at New York to retaliate. I cannot otherwise account for what your Lordship has informed me.
The Assembly of Virginia wait for a formal requisition of Congress to open their Courts of law to actions of british subjects which when done will be accompanied with advice that the differences between Great Britain and Congress were adjusted and such requisition will be immediately comply’d with. I can hardly suppose but that your Lordship must have had some official information relative hereto if not I dare say that Mr. Jefferson will be ready to explain matters properly to your Lordship and to enter into such conference as will bring about a proper understanding between Great Britain and America. I cannot dismiss this subject without being earnest in my declaration to Your Lordship  as my private opinion (that differences being first adjusted) Congress will assuredly preserve inviolate the definitive treaty of peace. I should have wrote Your Lordship sooner to this effect but have been much indisposed since I had the honour of waiting on you hoping that your Lordship will be pleased to ascribe to the true cause the trouble I have given you that is an earnest desire to promote a friendly and reciprocal intercourse and to preserve a good understanding between Great Britain and the United States of America.
I have the honour to subscribe myself Your Lordships most Obedt & humble Servant,

Henry Martin

